

 S2759 ENR: To release the City of St. Clair, Missouri, from all restrictions, conditions, and limitations on the use, encumbrance, conveyance, and closure of the St. Clair Regional Airport.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 2759IN THE SENATE OF THE UNITED STATESAN ACTTo release the City of St. Clair, Missouri, from all restrictions, conditions, and limitations on
			 the use, encumbrance, conveyance, and closure of the St. Clair Regional
			 Airport.1.Release of restrictions, conditions, and limitations on the use, encumbrance, conveyance, and
			 closure of the St. Clair Regional Airport(a)In generalThe United States, acting through the Administrator of the Federal Aviation Administration, shall
			 release the City of St. Clair, Missouri, from all restrictions,
			 conditions, and limitations on the use, encumbrance, conveyance, and
			 closure of the St. Clair Regional Airport, as described in the most recent
			 airport layout plan approved by the Federal Aviation Administration, to
			 the extent such restrictions, conditions, and limitations are enforceable
			 by the Administrator.(b)LimitationThe release under subsection (a) shall not be executed before the City of St. Clair, or its
			 designee, transfers to the Department of Transportation of the State of
			 Missouri—(1)the amounts described in subsection (c), to be used for capital improvements within the meaning of
			 airport development (as defined in section 47102(3) of title 49, United
			 States Code) and consistent with the obligations of the Department of
			 Transportation of the State of Missouri under the State block grant
			 program of the Federal Aviation Administration; and(2)for no consideration, all airport and aviation-related equipment of the St. Clair Regional Airport
			 owned by the City of St. Clair and determined by the Department of
			 Transportation of the State of Missouri to be salvageable for use.(c)Amounts describedThe amounts described in this subsection are the following:(1)An amount equal to the fair market value for the highest and best use of the St. Clair Regional
			 Airport property determined in good faith by an independent and qualified
			 real estate appraiser on or after the date of the enactment of this Act.(2)An amount equal to the unamortized portion of any Federal development grants other than land paid
			 to the City of St. Clair for use at the St. Clair Regional Airport, which
			 may be paid with, and shall be an allowable use of, airport revenue
			 notwithstanding section 47107 or 47133 of title 49, United States Code.(3)An amount equal to the airport revenues remaining in the airport account for the St. Clair Regional
			 Airport as of the date of the enactment of this Act and otherwise due to
			 or received by the City of St. Clair after such date of enactment pursuant
			 to sections 47107(b) and 47133 of title 49, United States Code.(d)Requirement To remove runway lighting systemThe Federal Aviation Administration shall remove the runway end indicator lighting system at St.
			 Clair Regional Airport.(e)Rule of constructionNothing in this section shall be construed to limit the applicability of—(1)the requirements and processes under section 46319 of title 49, United States Code;(2)the requirements under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(3)the requirements and processes under part 157 of title 14, Code of Federal Regulations; or(4)the public notice requirements under section 47107(h)(2) of title 49, United States Code.Speaker of the House of RepresentativesVice President of the United States and President of the Senate